PER CURIAM.
In view of this state’s policy of liberality toward setting aside defaults and allowing trials on the merits, see North Shore Hospital, Inc. v. Barber, 143 So.2d 849 (Fla.1962), we find that it was a gross abuse of discretion for the trial court to deny the appellant’s motion to vacate the default in the present case. The appellant presented a meritorious defense and sufficiently demonstrated excusable neglect by showing there was an inadvertent misfiling of the summons and complaint by a clerical employee. See Edwards v. City of Fort Walton Beach, 271 So.2d 136 (Fla.1972); North Shore Hospital; Associated Medical Institutions, Inc. v. Imperatori, 338 So.2d 74 (Fla. 3d DCA 1976).
Accordingly, the order denying appellant’s motion to vacate default is reversed and the cause is remanded for further proceedings.